Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 1 of 13

UNITE]) STATES DISTRICT C()URT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

 

CV-17-29-GF-BMM
CV-17-31-GF-BMM

INDIGENOUS ENVIRONP\AENTAL NETWORK,
et al.,

and

NORTHERN PLAINS RESOURCE COUNCIL,
et al.

Plaintiffs
..VS'-

UNITED STATES DEPARTMENT OF STATE,
et al,

Defendants,

and

TRANSCANADA KEYSTONE PIPELINE, et al.

Defendant-Intervenors.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

DECLARATION OF NORRIE RAMSAY

I. lNTRODUCTION

1. My name is Dr. Non'ie Ramsay andl am the Senior Vice-President of
Technical Centre and Liquid Projects at TransCanada Pipelines Limited. My

business address is 700 Louisiana Street, Houston, TeXas 77002.

Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 2 of 13

2. In my role as Senior Vice-President for liquids projects, l am
responsible for the overall planning and construction of the Keystone XL Pipeline
Project (the “Project”). My responsibilities for the Proj ect include general
oversight of all development and implementation to bring the Project into
operation This includes acquiring the necessary property rights and securing all
necessary permits to construct and operate the Project. I am also responsible for
the Project’s engineering, procurement, construction, testing, commissioning and
start-up.

3. l am offering this Declaration to update the status of the Keystone XL
Project since entry of the injunction imposed by the Court in its November 8, 2018
and December 7, 2018 orders. This Declaration also supplements my declaration
of November 15, 2018, in Which I identified various harms that Will flow from that
injunction. This declaration provides a more detailed explanation of When those
harms Will occur. The facts l provide are Within my personal knowledge

4. As described in detail in my prior declaration, the Keystone XL
Pipeline is being developed and Will be constructed and operated by several
companies that are Wholly owned, directly or indirectly, by TransCanada
Corporation, a company organized under the laws of Canada Whose stock is

publicly traded on the NeW Yorl< and Toronto Stocl< EXchanges. F or ease of

 

Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 3 of 13

reference in this declaration, references to “TransCanada” includes the subsidiaries
that are developing, and Will construct and operate, the Keystone XL Pipeline.

5. A pipeline project the size of the Keystone XL Pipeline requires
significant advance planning and pre-construction activities that must be completed
before any actual pipeline construction can begin. As described in my prior
declaration, TransCanada began some of these activities before this Court issued
its November 8, 2018 and December 7, 2018 orders.

6. Since that time, Ti'ansCanada has continued to conduct activities
permitted by the December 7, 2018 Order. These activities fall into two basic
categories:

a. Permitting and internal planning activities Since the injunction,
TransCanada has continued to perform internal office Worl< and to revise
and update its engineering plans and other plans required for the prudent,
safe, tiinely, and environmentally sound construction of the Project.

b. Contracting, hiring, surveying, regulatoiy, and security
activities Since the injunction, TransCanada has also continued to
conduct pre-construction activities that do not involve any field Worl<,
such as pursuing remaining outstanding permits; interfacing With
landowners and acquiring necessary land rights; acquiring pipe, materials

and equipment, and other long lead time items; inspecting and

 

Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 4 of 13

refurbishing work force camp modules, pipe and associated materials and
equipment previously purchased; engaging with communities h including
indigenous communities s as Well as federal, state, and local
governmental entities, agencies, and other stakeholders; hiring additional
Proj ect staff; soliciting, engaging, and working towards contracting with
potential construction contractors, specialty service providers and
suppliers Additionally, TransCanada has conducted limited field
activities including civil surveys; maintaining security at Proj ect sites to
ensure public safety; and maintaining environmental protections as
required by permits and best practices
7. Prior to the entiy of this Court’s injunction, TransCanada also had
engaged in additional pre-construction activities in the field such as the preparation
of off-right-of-way pipe storage and contractor yards; transportation, receipt and
off-loading of pipe at off-right-of-way storage yards; preparation of sites and
transportation of camp modules for off~right-of-way worker camps; and mowing
areas of the right~of-Way to discourage migraton bird nesting. Before the Court’s
November 8, 2018 Order, TransCanada completed some of these activities,
specifically: all mowing for the planned 2019 construction (a total of 1,500 acres);
the grading and preparation of 11 of the 14 pipe yards needed to assist planned

construction activities in 2019. In addition, TransCanada had begun preparing

 

 

Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 5 of 13

three out of four total work camp and contractor yards to support planned 2019
construction The injunction, however, prohibits TransCanada from completing
the worker camps and pipe yards, all of which are necessary pre-construction
activities As a result of the December 7 Order, TransCanada had to lay off
approximately 650 contract workers from pre-construction activities such as pipe
yard and Workforce camp site preparations and transportation, receipt and off-
loading of pipe and camp modules

8. Normal pipeline construction is constrained by Winter weather. In the
Proj ect location, the construction season runs from spring through fall. As my
prior declaration explained, TransCanada had been planning to construct the
Keystone XL Pipeline over two construction seasons in 2019 and 2020. Under that
schedule, construction Would begin in June 2019, and is planned to be completed
and tested in late 2020, The Project is scheduled to be commissioned and placed in
service in early 2021. TransCanada needs to resume pre-construction activities
before February 1, 2019, in order to commence actual construction by June 1,
2019, and thus to be certain of meeting its in~service arrangements and various
contractual undertakings to shippers that are tied to that in-seivice date. Shippers,
in turn, are planning activities to support their use of the pipeline both in Canada
and in the United States and require certainty into the in-service date of the Project

to support those activities

 

Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 6 of 13

9. If pre-construction activities resume after February lst, but before
March 15, 2019, TransCanada could complete pre-construction activities in time to
begin construction by August 1, 2019. In those circumstances TransCanada might
be able to meet its scheduled in-service date, but timely completion of the Project
would be seriously jeopardized To attempt to meet the in-service date,
TransCanada would have to increase the construction workforce (assuming
additional workforce personnel are even available) and extend the constiuction
season into the winter months, with attendant unceitainties. This effort would
come at an increased cost of more than $155 million

10. Moreover, if pre-construction activities are delayed until March 15
and actual construction does not start until August lst, TransCanada will be
required to “carry” over 100 “idle” employees and contractors for several months,
as it would not be possible to lay off and rehire those personnel

11. If TransCanada cannot resume pre-construction activities before
March 15, 2019, and cannot begin construction on August 1, 2019, then it will be
unable to perform any construction in 2019. A one-year delay in the construction
schedule Would impose very significant financial consequences on TransCanada.

a. TransCanada estimates that a one-year delay would result in
lost earnings before interest, taxes, depreciation, and amortization

(EBITDA) of approximately $949 million between March 2021 and

 

Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 7 of 13

March 2022, based on the minimum take-or-pay shipper commitment
Even if TransCanada earned these revenues back at the end of the current
20-year shipper contract terms, the net EBITDA loss would be
approximately $708 million, assuming an 8% discount rate. This loss
results because the net-present value of lost revenue TransCanada could
earn in 2021 would be worth more than revenue received in the following
years

b. A delay in the construction schedule will impact more than just
financial investments Currently, there is strong demand for pipeline
construction contractors that have the experience, capability, and capacity
to execute major pipeline projects, with several oil and gas pipeline
projects competing for a limited pool of experienced and capable
contractors and associated labor. Next year, the available capacity of
these contractors is projected to be further constrained, With an increase
in the number of pipeline projects forecasted to be under construction at
the same time. With constrained contractor capacity and a limited pool of
qualified labor to execute this work, TransCanada will, at best, face
higher costs due to supply and productivity constraints or, at worst, be

unable to secure qualified contractors to meet our schedule

 

Case 4:17-cV-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 8 of 13

12. In addition, a one-year delay in construction of the pipeline would
cause very substantial harm to third parties, including United States workers and
TransCanada’s customers that are relying on the current in-service date of the
project. The total financial harm to third-party construction contractors and U.S.
workers would be approximately $2.56 billion.

a. TransCanada would not be able to employ the approximately 6,600
workers Who would otherwise go to work constructing the project in 2019.

b. TransCanada would not make a capital expenditure of approximately
$2.08 billion for construction contractor awards and wages in the United
States in 2019,

c. TransCanada would have to idle many of the approximately 100
individuals in its Houston, Texas office that support the construction of the
Keystone XL Pipeline.

13. Additionally, the Project supports hundreds of indirect jobs at
suppliers, manufacturers and vendors Further, in the first year of operations,
TransCanada plans to spend approximately 8488 million in payments for services
and wages ($28 million), power utilities ($272 million), and taxes to State, county
and municipal governments ($189 million) in the United States The impact to

customers could be substantially higher than this amount due to crude oil discounts

 

Case 4:17-cv-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 9 of 13

or shut-in of production A one-year delay would mean that these operating
expenditures would not occur in that year.

14. Moreover, a one-year delay in the construction schedule and in-
service date would delay the ability of TransCanada’s customers to make use of the
services for which they have contracted The Project would connect one of the
world’s largest sources of heavy crude oil production with the world’s largest
refining complex capable of refining heavy crude oil. TransCanada has a
significant interest in being able to satisfy market demand for transportation
service on the Keystone XL Pipeline. Producers and refiners, as well as the Alberta
government, have been evaluating greater investments in rail cars and longer-term
commitments to railways as an alternative to pipeline capacity. Further delays to
the Project would result in those investments taking place which would become
unnecessary once the pipeline achieves in-service.

15. The pre-construction activities that TransCanada must resume by
February 1, 2019 (or, at a minimum, March 15, 2019) in order to meet the Project’s
in-service date involve minimal, temporary impacts to private land that
TransCanada has already leased to build pipe yards, worker camps, and contractor
yards The pre-construction activities will not require construction of new private
roads Will not cross or be in proximity to water bodies, and will not involve

removal of any trees or any application of pesticides or herbicides These areas

 

Case 4:17-cv-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 10 of 13

have been surveyed for protected species and cultural resources and none were
found. TransCanada already has received all state and local permits to construct
these sites, and it is required by its permits to fully restore and remediate these sites
when the Project is built and they are no longer needed.

16. Pre-constiuction field work involves minimal, temporary impacts to
the land. The minimal nature of the construction can be seen from the sites that

were completed prior to the issuance of this Court’s injunction, such as pipe yards

14 and 15 that are shown in the photographs included below.

 

10

 

Case 4:17-cv-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 11 of 13

 

17. When the pipe yards and worker camps are no longer needed,

TransCanada will reclaim and restore the lands to their original condition As
detailed in the photographs below for the locations used for the Keystone Pipeline
construction, reclamation of the sites restores the original condition of the land.
The three photographs below were taken of the same site before site-preparation,

after site-preparation, and after remediation

11

 

Case 4:17-cv-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 12 of 13

Yankton South Pipe Yard

 

Picture taken 7/1/2007

42"' 50' 21,461" N, 9?"' 22' 42 BE‘?" W
Yenkton Souih Plpe \’ard

 

Picture taken 8/1/2009

42"' 50' 21. 461" N, 97" 22"~"1'-{?_1;527" W
Yank-ion¢Seu_tri Pipe_`ii’ér.d

 

12

 

 

Case 4:17-cv-00029-B|\/||\/| Document 241-1 Filed 01/07/19 Page 13 of 13

Picture taken 3/1/2015

42"`50‘21.461"[\1,97"22`421527”\/\/
Yankton Soutn Pipe Yar'd

 

1 declare under penalty of perjury that the foregoing is true and correct.

Executed on this 7th day of January 2019.

//7 %
é;.w: //Ma@

Dr. Norrie Ramsay

Senior Vice President,

Technical Centre and Liquid Proj ects
TransCanada Corporation

 

 
 

ARY}

il bit bail iii le'£~s-’<J

nn wit
admonition

13

 

